Crosby, J.
This is a bill to restrain certain defendants as individuals, and the officers and members of the Springfield Central Labor Union, their agents, servants and attorneys, and all persons acting in aid of or in conjunction with them, from interfering or attempting to interfere with the business of the plaintiff. The case was referred to a master who filed a report, and an interlocutory decree has been entered overruling the defendants’ exceptions thereto, and confirming the report; no appeal was taken from this decree, and a final decree has been entered from which both the plaintiff and the defendants appealed.
The master found that in October, 1920, the plaintiff notified *559its employees that owing to business conditions they would be asked to accept a reduction in wages of ten per cent; that while all the plaintiff’s skilled employees were union men, there was no understanding or agreement between them and the plaintiff that only union men should be employed; that the plaintiff’s plant was not a closed shop in the sense that only members of a union could be employed. The question of the acceptance of the reduction of wages was discussed at a meeting' of the four crafts involved, and it was voted to refuse to accept the proposed reduction; and on October 11, 1920, the plaintiff was notified to that effect. The plaintiff’s general manager, Fuller, thereupon stated to the committee that thirty days from that date all agreements between the plaintiff and any and all unions would cease. The only union which then had a working agreement with the plaintiff was the blacksmiths and drop forgers union; that agreement provided for a thirty-day notice in the event of the desire of either party to cancel the same.
The master found as to the other unions that while there was no working agreement, there was an understanding on the part of the men, recognized by Fuller, that the men were entitled to a notice of thirty days of a change or cancellation of the terms or conditions under which they were then employed.
On October 20, 1920, Fuller, at the request of a representative of the unions met a committee representing the four crafts for the purpose of discussing with them the “ elimination of waste,” and ways and means of reducing the cost of production; it being thought by both parties that if such cost could be decreased, the reduction in wages could be avoided; at this meeting Fuller intimated that the employees place their suggestions in writing and meet him again on October 27, when they would be considered; the committee prepared some written suggestions and were ready to meet him on October 27, but on that date they were notified that he was in Detroit and would not be able to meet them until later; he did not meet them on the subsequent date and did not attempt to do so afterwards. The thirty-day notice given by the plaintiff’s manager expired November 11, but the men continued to work under the same conditions of employment and at the same rates of wages until December 9, 1920.
The master found that Fuller did not at any time state to *560any person that the thirty-day notice was withdrawn or revoked, but that the committee were led to believe by him and did believe, that if the question of wages, which was the only matter under discussion, could be disposed of, the employees would be allowed to continue in their employment under the terms and conditions then existing.
For several months the business of the plaintiff had decreased; owing to the general business depression the number of its employees had been reduced, and on December 9,1920, all employees were requested to sign an application for employment which recited in part as follows: That employment was “upon a strictly non-union basis and I agree that while retained in employment I will not be or become a member of any trade union. That if I hereafter apply for membership in any trade union I will at once notify my employer, who may thereupon terminate my employment. That upon termination of my employment for any reason I will not in any manner annoy, molest or interfere with the business, customers or employees of said employer.” The master found that the plaintiff did not intend to continue in its employ any employee who refused to sign this contract, and that this fact was known to the employees at the time. Fifty-eight men refused to sign the contract and were discharged on December 11. One hundred and twenty men who had signed left their work. “From December 11 to January 10, the four unions, represented by a committee, called the joint committee, engaged in various activities against the plaintiff for the purpose of compelling it to abolish its newly established system of employment and to return to the former working conditions with its former employees. On January 10, 1921, the plaintiff brought a bill in equity in this court to restrain the unions from carrying on certain activities alleged to be unlawful. This proceeding resulted in the stipulation entered into by both parties and on file in this court.” It was also found that strike benefits have not been paid since the middle of December, 1921, and that with a few exceptions all the men who left the plaintiff’s employ have secured employment elsewhere; that the plaintiff’s business in August, 1921, was being operated in a normal and usual manner and to a normal and usual extent, and the places of all the union men who had left its employ were filled.
*561The master further found that in January, 1919, the Central Labor Union, for the purpose of combating the individual contract system of employment, appointed a committee to study the system and to devise means of preventing its extension. In January, 1922, the individual contract committee was reorganized with the defendant Gatelee as its chairman; others of the defendants were members of the committee. The committee at once entered upon an active campaign against the system, and letters against it from the chairman of the committee were published in a local newspaper; these publications continued up to the time of the filing of the bill. On February 7, 1922, a letter was mailed to some five hundred central labor unions in the United States, Great Britain and Canada. A copy of this letter is embodied in the master’s report. It also appeared that many public meetings were held at the instigation of the committee, which caused a covered wagon with printed signs on it to be driven past the plaintiff’s plant daily for five days; and in April, 1922, the chairman of the committee produced a moving picture camera, and attempted to take pictures of employees of the plant as they were leaving their work, which incensed and. disturbed them; during the same month the committee procured an automobile truck on which was displayed a sign which recited in substance that there was plenty of work for drop forgers, die sinkers and trimmer die makers in various named cities in the United States and in Canada. On May 2, 1922, after this bill was filed, a letter was sent by the committee to some four hundred electrical workers’ unions; a copy of this letter is also printed in the master’s report.
The master, upon all the evidence, made certain findings including the following: “Third. That the Individual Contract Committee of the Central Labor Union about January 1, 1922, undertook to carry on a general campaign against the 1 continuation and spread’ of the Individual Contract as a system of employment, and in carrying on its said campaign against the continuance of this system of employment did by its acts and doings intentionally attempt to interfere with the plaintiff and its business by endeavoring to influence persons not to use its goods and by acts which annoyed and disturbed its employees, and that said acts and doings of said committee were calculated and intended to injure the plaintiff in the sale of its products and *562to cause plaintiff’s employees to leave its employ, and if continued are likely to result in substantial damage to this plaintiff.”
Upon the subsidiary findings made by the master and recited in his report, it is plain that the third finding was warranted. We are of opinion that in view of that finding, when considered in connection with the other findings, the final decree entered by the single justice was justified.
It is obvious that the acts of the committee were for the purpose of endeavoring to influence persons not to use the plaintiff’s goods; they were calculated to annoy and disturb its employees, and were intended to injure the plaintiff in the sale of its products, and to cause its workmen to leave its employ to its substantial damage. The contention of the defendants that the acts of the committee were in the furtherance of an educational campaign against the individual contract form of employment, and were not directed against the plaintiff, cannot be sustained in the light of the facts as found by the master.
The plaintiff was entitled to make it a condition that those entering its employment should not be nor remain members of a labor union, and is entitled to be protected by the law and to receive whatever benefits may accrue from such a contract. United Shoe Machinery Corp. v. Fitzgerald, 237 Mass. 537. The right of one to have the benefit of his contract is a right which can lawfully be interfered with only by one who is acting in the exercise of an equal_ or superior right which comes in conflict with the other. Berry v. Donovan, 188 Mass. 353. Folsom v. Lewis, 208 Mass. 336.
The finding that in August, 1921, the plaintiff’s business was operated in a normal and usual manner and to a normal extent, and that the places of all the union men who had left the plaintiff’s employ had been filled, and that strike benefits had not been paid since December, 1921, plainly shows that the strike was over at that time. G. L. c. 150, § 4. M. Steinert & Sons Co. v. Tagen, 207 Mass. 394. Commonwealth v. Libbey, 216 Mass. 356. Quinlivan v. Dail-Overland Co. 274 Fed. Rep. 56.
But if the strike was still pending, the members of the Central Labor Union had no right to interfere with the plaintiff’s business for the illegal purpose of forcing it to abandon the making of individual contracts with its employees. Reynolds v. Davis, *563198 Mass. 294. Folsom Engraving Co. v. McNeil, 235 Mass. 269. Rice, Barton & Fales Machine & Iron Foundry Co. v. Willard, 242 Mass. 566.
The findings of the master were that the individual contract committee by its 'acts intentionally attempted to interfere with the plaintiff in its business, that such acts were calculated to injure the plaintiff in the sale of its products, and were without lawful justification; the acts above recited were in substance a boycott- and illegal. Burnham v. Dowd, 217 Mass. 351. Harvey v. Chapman, 226 Mass. 191. Godin v. Niebuhr, 236 Mass. 350. Gompers v. Bucks Stove & Range Co. 221 U. S. 418.
The defendants contend that the plaintiff is not entitled to relief in equity, for the reason that it fraudulently failed to carry out the agreements made by it with the defendants respecting notice, before the working agreements could be terminated; and because Fuller, the plaintiff’s manager, failed to meet the committee as agreed on October 27, 1920, for the purpose of considering the question whether the cost of production could be reduced. As to the first of these contentions, the master expressly found that the plaintiff’s manager (who gave notice to the committee on October 11, that all agreements would be terminated in thirty days from date) did not at any time state to any person that the notice in question was withdrawn or revoked; but that the committee was led to believe by Fuller and did believe that the matter of wages, which was the only subject then under discussion, could be disposed of and the plaintiff’s employees would be allowed to continue their employment under the terms and conditions then in effect. This finding makes it plain that the notice originally given was not at any time withdrawn or revoked, nor were the defendants justified in believing that it would be revoked or withdrawn unless an amicable settlement of the disputed question of wages was reached. Accordingly when the period of the notice expired on November 11, the agreement ceased to exist, although the employees continued to work for nearly a month thereafter at the same wages they had previously received.
The circumstance that the plaintiff’s manager failed to meet the committee as agreed on October 27, falls far short of showing that his absence was intentional, and that he did not propose *564to keep the appointment in good faith. The committee were notified, that he was in Detroit on that day and would not be able to meet the committee until a later date; he returned about November 1, thereafter, but did not make any attempt to meet the committee, nor does it appear that the latter ever made any effort to confer with him. The case of Walton Lunch Co. v. Kearney, 236 Mass. 310, is plainly distinguishable from the present case. See Rice, Barton & Kales Machine & Iron Foundry Co. v. Willard, supra.
The acts complained of, committed by the Central Labor Union, were entirely apart and distinct from the controversy which in December, 1920, had arisen between the plaintiff and its employees; that controversy related to wages and resulted in a strike which on the findings of the master ended in August, 1921. The present suit is brought to prevent unjustifiable interference with the plaintiff’s employees and with its business. In these circumstances, even if the plaintiff had failed to give due notice before terminating the working agreements, or had intentionally refused to meet the committee as its general manager had agreed, the rule that a plaintiff must come into court with clean hands to be entitled to relief in equity is not applicable to the facts in the present case. The acts now complained of have no direct relation to the original controversy. The plaintiff does not ask for relief arising from any contract or transaction tainted with fraud or bad faith. Lufkin v. Jakeman, 188 Mass. 528. Beekman v. Marsters, 195 Mass. 205. Lurie v. Pinanski, 215 Mass. 229. Warfield v. Adams, 215 Mass. 506.
The final decree was warranted by the findings of the master and is sufficient in its terms to protect the rights of the plaintiff. It follows that neither the plaintiff’s nor the defendants’ appeal can be sustained.

Decree affirmed.